Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered September 19, 2006, convicting him of criminal sexual act in the first degree and sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea is vacated, and the matter is remitted to the County Court, Dutchess County, for further proceedings in accordance herewith.
As the People correctly concede, the failure of the County Court to advise the defendant, at the time of his plea, that his sentence would include a period of postrelease supervision, requires reversal of the judgment of conviction and vacatur of the plea of guilty (see People v Hill, 9 NY3d 189, 191-192 [2007]; People v Louree, 8 NY3d 541, 544-545 [2007]; People v Catu, 4 NY3d 242, 245 [2005]; People v Curry, 65 AD3d 1373 [2009]; People v Gibbs, 61 AD3d 699 [2009]; People v Borrego, 59 AD3d 456 [2009]). Accordingly, the matter must be remitted to the County Court, Dutchess County, for further proceedings on the indictment, including a new plea, if the defendant be so advised. Rivera, J.P., Florio, Dickerson, Helen and Roman, JJ., concur.